19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 1 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 2 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 3 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 4 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 5 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 6 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 7 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 8 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 9 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 10 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 11 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 12 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 13 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 14 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 15 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 16 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 17 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 18 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 19 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 20 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 21 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 22 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 23 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 24 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 25 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 26 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 27 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 28 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 29 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 30 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 31 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 32 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 33 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 34 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 35 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 36 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 37 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 38 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 39 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 40 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 41 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 42 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 43 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 44 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 45 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 46 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 47 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 48 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 49 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 50 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 51 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 52 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 53 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 54 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 55 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 56 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 57 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 58 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 59 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 60 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 61 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 62 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 63 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 64 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 65 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 66 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 67 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 68 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 69 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 70 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 71 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 72 of 73
19-31674-jda   Doc 1   Filed 07/15/19   Entered 07/15/19 12:42:01   Page 73 of 73
